Citation Nr: 1450429	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  07-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to October 2004 and from
February 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
 
In January 2010 and again in February 2011 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  Following the Veteran's March 2005 motor vehicle accident, the Veteran's neck pain resolved and his current neck condition is not otherwise etiologically related to service.

2.  Prior to November 10, 2011, the Veteran's headache disability was not characteristic of prostrating attacks occurring on average at least once a month over the previous several months.

3.  Since November 10, 2011, the Veteran's headache disability has manifested very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Prior to November 10, 2011, the criteria for an initial disability rating in excess of 10 percent for migraine headaches, was not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a (2013).

3.  Since November 10, 2011, the criteria for a disability rating of 50 percent for migraine headaches has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

An April 2006 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in March 2006, February 2010 and November 2011 which involved a review of the claims file, in-person interviews, physical assessments, and opinions concerning the Veteran's conditions.  The Board finds this to be adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In February 2011 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA has obtained outstanding VA treatment records, obtained an addendum opinion regarding the Veteran's cervical spine condition, and issued a statement of the case regarding the Veteran's rating for migraine headaches.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and the criteria for service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

1. Service Connection - Cervical Spine

The Veteran has testified that following a motor vehicle accident in March 2005 he began to experience neck pain which has continued intermittently since then and that therefore, service connection is warranted.

Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis

STRs show a complaint of neck pain in June 1999, assessed as muscle strain.  STRs also confirm a motor vehicle accident in March 2005, following which the Veteran complained of neck and back pain.  X-rays taken following the accident were normal and showed no fracture of the cervical spine or compression deformities.  The Veteran was assessed with neck pain (cervicalgia), likely whiplash. 

April 2005 cervical spine x-rays showed no radiographic evidence of bony injury but noted a loss of normal lordotic curvature which can be seen with muscle spasm or patient positioning.  No assessment of cervical injury was made and the x-rays were again noted to be normal.  Subsequent service medical records show continued complaints of middle and low back pain but no mention of neck pain. 

The Veteran received a compensation examination in March 2006 where he reported his neck symptoms following his accident.  On examination his neck appeared normal with midline trachea, no thyroid enlargement or nodules present, no adenopathy present, no carotid bruits, no masses or palpable tenderness or spasms.   He exhibited a nearly full range of motion except for a slight restriction of bilateral rotation.  The examiner found no substantial clinical findings present to support the Veteran's complaints of a cervical spine condition.

A March 2006 medical evaluation board concluded that the Veteran's cervical spine pain following his motor vehicle accident had not resulted in continued pain or limitations.

In his notice of disagreement the Veteran stated that his pain was caused by post-traumatic arthritis of his degenerative disc which is accompanied with bilateral bone spondylatic spurring fusion of the disc.

A June 2008 nursing note states a complaint of neck pain following a postsurgical hypothyroidism.

The Veteran underwent a second examination in February 2010 where he complained of constant, severe, daily neck pain radiating through his arms and legs. Motor, sensory and reflex exams were all normal.  The Veteran manifested reduced range of motion in all possible movements.  The examiner noted however, that the Veteran gave a very poor effort during range of motion testing.  The examination included new x-rays which showed a previous thyroid surgery and no other abnormalities.  The examiner diagnosed the Veteran with cervical spine strain and opined that it was less likely than not that the spine strain was caused by or a result of his military service.  In support of her opinion, the examiner noted that the Veteran injured soft tissues of neck in 1999 and in his 2005 accident, that in March of 2006 he was found to have no clinical findings for the cervical spine.  She further noted that since the beginning his VA care in May of 2007, there had been no complaints of or treatment for his cervical spine with full range of neck motion documented at each visit, a period of over 4 years since the motor vehicle accident.  

In December 2011 the Veteran complained of worsening neck and back pain with decreased range of motion due to pain.  Motor and sensory tests were normal.

April 2014 x-rays of the cervical spine showed a normal cervical spine status post thyroidectomy with vertebral body height, alignment, and disc space within normal limits. No compression fracture or spinal listhesis were seen.  The primary diagnostic code was minor abnormality.

In May 2014 an MRI was done which showed questionable borderline annular bulge at C5-6 and C6-7, of doubtful acute clinical significance.  No significant posterior bulge, canal or foraminal stenosis was found.  The primary diagnostic code was minor abnormality.

The totality of the evidence before the Board does not suggest that the Veteran's intermittent complaints of neck pain are a result of his motor vehicle accident during service.  The arguments stated by the Veteran in his notice of disagreement are unsupported by the record as no cervical arthritis, spurring, or disc fusion has been demonstrated.  The Veteran also contends that x-rays and MRI's show a worsening of the same condition that followed his accident.  The evidence does not support this contention either.  X-rays following the accident were normal, as were x-rays in in 2010 and 2014.  The most recent MRI shows a possible disc bulge of doubtful clinical significance, but even if there is a disc bulge present, there is no indication that this is in any way related to service as no disc bulge had been previously detected.

Examiners in 2006 and 2010 both opined that the Veteran's neck pain resolved following his accident and the record does not show complaints of or treatment for neck pain for several years following the accident, in spite of continuous complaints and treatment for low back pain.  The Board finds the 2006 and 2010 examination findings to be the most probative evidence concerning a nexus between the Veteran's in-service accident and any current problem.  

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current neck condition is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2. Increased Rating - Migraine Headaches

The Veteran has been granted a 10 percent rating for migraine headaches.  The Veteran has vacillated regarding the onset and severity of his headaches but has testified that his headaches have worsened over the years since service. 

Law

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

Analysis 

August 2001 STRs indicate the Veteran complained of headaches over the previous few weeks.  His headaches were assessed as muscle tension/stress related and treated with Excedrin.

In November 2004 the Veteran complained of headaches once a week or so, located in the frontal regions and occasionally involving the occipital regions.  The headaches were not associated with any nausea, vomiting or visual blurring. The headaches were noted to be severe and to last for an hour or so and subside without any medication.  

In March 2006 the Veteran complained of intermittent frontal headaches lasting for an hour over the previous year.  The Veteran reported blurred vision and light sensitivity but no nausea.  These headaches were assessed as possibly related to the Veteran's vision as he was told he needed glasses and did not wear them.

In June 2006 the Veteran underwent an examination where he reported headaches occurring once a week and lasting two hours.  He could not relate it to any event and reported no other symptoms.

In his January 2007 notice of disagreement the Veteran maintained that his headaches are due to a head injury sustained during service and that they occurred 2 to 3 times per week.

In September 2008 the Veteran presented with complaints of recurring headaches about twice a week for the previous 2 months.  He described the headaches as recurring more frequently and with more intensity but denied nausea or emesis, history of head trauma, aura, or muscle weakness.

In January 2009 he reported recurring sporadic episodes of headaches.  He denied changes in the character, frequency or intensity.  He denied nausea, emesis, aura, muscle weakness, and visual changes.  

From 2008 to 2010 the Veteran continued to report recurring sporadic headaches, generally controlled with Fioricet without changes in the character, frequency or intensity.

At his November 2011 examination the Veteran reported his headaches continued to occur weekly but now lasting 1-2 days, with half of them being prostrating.  He reported that they had been worsening since 1998 but did not attribute them to any trauma or incident.  He was diagnosed with migraines. 

In November 2013 the Veteran reported a worsening of his headaches, and that he was having 3 per week.

In January 2014 the Veteran reported his headaches were now associated with photophobia and phonophobia, blurred vision, dizziness and nausea.  He stated that he had had a headache for the past week. 

In July 2014 the Veteran testified that he had previously been absent from work 40 hours out of the month for his migraines but that he was treating his migraines with Botox which was helping a lot.  The Veteran reported missing three days per month at his new job. 

Prior to November 2011, the Veteran's headaches did not meet the criteria for a rating in excess of 10 percent as he did not report prostrating attacks characteristic of migraine headaches.  His headaches were generally short in duration and treated successfully with medication.  He did not endorse nausea, emesis, aura or muscle weakness and his changes in vision were at least partially due to his failure to use glasses.  The November 2011 examination shows the Veteran reporting consistent regular prostrating attacks that would warrant a higher disability rating.  The Veteran's testimony that he was missing 40 hours per month at work, if credible, would suffice to show a severe degree of economic inadaptability.  While the Board notes inconsistencies in the Veteran's statements concerning the onset date and etiology his headaches, it does not find the Veteran's statements to be incredible.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that a 50 percent rating is warranted from November 10, 2011, the date of the examination establishing regular severe prostrating attacks.  

The Veteran at his hearing testified that his increased rating claim would be satisfied by a 50 percent rating.  As such, no discussion of extraschedular consideration is required.  Finally, as the Veteran has testified to being fully employed, no discussion of compensation for unemployability is necessary either.


ORDER

Service connection for a cervical spine disability is denied.

For the period prior to November 10, 2011, a disability rating in excess of 10 percent for migraine headaches is denied.

For the period from November 10, 2011, a disability rating of 50 percent for migraine headaches is granted.




____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


